Title: To George Washington from Henry Knox, 19 October 1780
From: Knox, Henry
To: Washington, George


                  
                     
                     Sir,
                     Camp, Bergen County 19th Octo. 1780
                  
                  Monsieur Garranger has sollicited me to write to Your Excellency
                     in his behalf. This gentleman was directed by the honorable Congress, nearly
                     two years ago, to repair to camp, and to serve in such capacity as Your
                     Excellency might judge proper. Accordingly he has been with the Army for the
                     greater part of the last and present campaigns, desirous of an opportunity to
                     signalize himself, but unfortunately no such instance has presented.
                  His abilities in the theory of the respective branches of
                     artillery appear to be good, and might be of service in assisting to diffuse a
                     knowledge of the proper principles amongst the young officers; which, together
                     with the misfortunes he has experienced in his zeal for the cause of America,
                     of being taken prisoner by the enemy, and repeatedly losing his effects,
                     entitle him to a favorable attention. His wishes appear to be bounded by
                     certificates of his conduct after he shall have evinced his talents and ardor
                     in the service, and such brevet rank upon his return to France as he may be
                     thought to have merited.
                  As he declares he is not anxious for rank at present, and there
                     is a prospect of active operations to the southward, I think it probable that
                     his knowledge of artillery, particularly of throwing shells, may be of utility
                     to the services in that quarter. I have the honor to be with the highest
                     respect, Your Excellency’s most obedt servt
                  
                                       
                            H. Knox
                            
                        